Citation Nr: 1227378	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic bilateral knee disability.

3.  Entitlement to service connection for a chronic right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as PTSD), a chronic bilateral knee disability, and a chronic right hip disability.

In June 2009, the Veteran appeared at the RO accompanied by his representative to present evidence and oral testimony in support of his claims before the undersigned.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board remanded the case for further evidentiary and procedural development in August 2009 and once more in October 2010.  Following the latest remand, the denials of the claims on appeal were confirmed in a February 2012 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in March 2012 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The clinical evidence demonstrates that the Veteran has not met the criteria under the DSM-IV to establish an Axis I diagnosis of PTSD.

2.  A chronic acquired psychiatric disorder, currently diagnosed as major depressive disorder with psychotic features and schizoaffective disorder did not have its onset during active military service.

3.  A chronic bilateral knee disability did not have its onset during active military service.

4.  A chronic right hip disability did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder (to include PTSD) was not incurred, nor is one presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 4.125 (2011).

2.  A chronic bilateral knee disability was not incurred, nor is one presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A chronic right hip disability was not incurred, nor is one presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claims on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application that was filed in June 2003.  VCAA notice letters addressing the applicability of the VCAA to these issues and of VA's obligations to the Veteran in developing the claims were dispatched to the Veteran afterwards in August 2003, November 2004, and September 2009, which satisfied part of the above-described mandates, except that these letters did not discuss how VA calculates degree of disability and assigns an effective date for a disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, to the extent that this constitutes a deficit in notice, the Board finds that there is no prejudicial error as this appellate decision is denying the claims being sought on appeal, and therefore the question of ratings and effective dates for an award of VA compensation with respect to each issue in this particular claim is rendered moot.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this specific claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service personnel and treatment records and all relevant post-service Social Security Administration (SSA), private, and VA medical records for the period from 1986 to 2011 have been obtained.  

With respect to the Veteran's psychiatric disability claim (claimed as PTSD), his claims file includes documentation that demonstrates that VA had provided the Veteran with a PTSD questionnaire requesting him to provide a detailed account of his alleged PTSD stressor with as many details as possible in order for VA to develop the claim accordingly with the Veteran's service department and the National Archives and Records Administration to verify his claimed stressor.  The claims file reflects that the Veteran responded to VA's request, claiming that his precipitating psychiatric stressor incident involved the accidental rupture of a collapsible aviation fuel bladder at Fort Hood, Texas, in 1983, which resulted in non-fatal injuries and placed him in fear of his own life and personal safety.  The record indicates that multiple good faith attempts were conducted by VA to develop the evidence to verify the stressor based on the Veteran's reported date and location of occurrence and his unit assignments during his period of service.  All attempts to verify the stressor have been unsuccessful, and these were documented in official VA memorandums detailing the development undertaken by VA in each attempt to verify the alleged stressor, most recently in November 2011.  The Board thusly concludes that no further development in this regard is warranted, as such action would be futile and only constitute a profligate misapplication of government resources.   

The Veteran was also afforded VA psychiatric and orthopedic examinations in July 2011, from which definitive and conclusive nexus opinions were obtained, which clarified the Veteran's psychiatric and orthopedic diagnoses and addressed the likelihood of a relationship between these disabilities and service.  These opinions were predicated on a review of the Veteran's pertinent clinical history contained in his claims folder.  Thus, the present state of development of the evidence of record is deemed to be adequate for adjudication purposes for the matters currently at issue.  

Based on the foregoing, the Board finds that the VA substantially fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for service connection for a chronic acquired psychiatric disorder, a chronic bilateral knee disability, and a chronic right hip disability decided herein, and thus no additional assistance or notification is required in this regard.  The Board further finds that the development conducted pursuant to the remands of August 2009 and October 2010 is in substantial compliance with the Board's directives contained therein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thusly, the Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

(a.)  Factual background and analysis: Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment at a mental health clinic in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In this regard, the Board notes that the Veteran is presently not service-connected for any disabilities.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Board has reviewed the Veteran's service treatment records and notes that these show normal psychiatric findings on clinical examination on entrance into service, throughout active service, and on separation examination.  The Veteran reported having no relevant psychiatric history or history of psychiatric symptoms in his medical history questionnaires concurrent with active duty.  The records do not indicate any psychiatric treatment or counseling during the entirety of the Veteran's active service.  The Board also notes that the Veteran's service personnel records reflect honorable service on part of the Veteran, with only a few notations of minor disciplinary infractions and no indication of a sudden decline in the quality of his military performance in the performance evaluations of record.  He was honorably discharged from active duty in August 1985.  

The Veteran's post-service private, VA and SSA records show no notation of psychiatric diagnoses or treatment earlier than November 1992, when he was admitted at a VA medical facility for psychiatric hospitalization for Axis I diagnoses of major depression with psychotic features and alcohol dependence.  A subsequent SSA-authorized private psychiatric evaluation conducted in May 1993, which also involved clinical testing and evaluation of the Veteran, produced objective results supporting a clinical Axis I diagnosis of schizoaffective disorder.  The SSA ultimately determined that the Veteran was disabled as of February 1991 by severe depressive disorder with psychotic features.    

The psychiatric treatment reports dated from 2000 onwards also show that the Veteran reported having memory flashbacks, intrusive thoughts and a fearful response to stimuli such as gunshots, sudden loud noises, engine backfires, and the smell of petroleum-based fuels, which he related to an incident in service that reportedly occurred in 1983 while he was stationed at Fort Hood, Texas, serving in his military specialty as a petroleum supply specialist for an Army aviation unit.  According to the Veteran's account, which has been presented in his written statements in support of his claim and in oral statements to his treating clinicians and to the undersigned at a June 2009 hearing, while filling a large 500-gallon collapsible fuel bladder, the bladder forcefully ruptured like a bursting balloon, spraying the personnel in the vicinity with JP4 aviation-grade fuel.  The Veteran clarified that the rupture did not actually involve a fiery explosion, but that the force of the rupture blew him off from atop a truck on which he was standing, causing him to sustain injuries to his back, knees, and right hip.  Some men who were sprayed with fuel sustained chemical burns on exposed parts of their skin from the caustic properties of the fuel.  Although the damage was ultimately contained and no actual fire or loss of life occurred, the Veteran reported at the time that he was in fear for his life and personal safety as the threat of accidental ignition of the spilled fuel from an errant static electrical spark was always present.  A diagnosis or assessment of PTSD appears on some clinical notes during the post-service period, although no definitive clinical testing to verify or rule out the PTSD diagnosis was ever conducted until July 2011.

The report of a July 2011 VA psychiatric evaluation shows that the Veteran's claims file was extensively reviewed by the examining clinician in conjunction with the examination.  The examiner noted the Veteran's aforementioned service history and psychiatric history, including his assertion that he was exposed to the stressor of a rupturing fuel bladder in service that precipitated his psychiatric problems.  The examiner's report reflects that the Veteran presented psychotic symptoms that involved thought disorder, paranoia, and auditory hallucinations but did not present symptoms that indicated actual PTSD.  He also presented a rather dubious stressor of being punished in service for missing formation by being confined inside a special bunker on a weapons range and deliberately fired at constantly with weapons for a period of three days.      

After examining the Veteran, the examining clinician concluded in her July 2011 report that the Veteran did not meet the DSM-IV diagnostic criteria for a PTSD diagnosis, and that his appropriate Axis I diagnosis was schizoaffective disorder, depressive type, with a history of alcohol abuse.  In the context of the present claim, the examiner presented the following pertinent opinion, accompanied by commentary and rationale:

Review of the records indicates that Veteran may have been diagnosed with PTSD in the past but does not appear to be experiencing significant of PTSD presently.  Furthermore, it appears that his problems in psychosocial functioning resulted from major depression and psychotic symptoms.  [H]is psychotic symptomatology was most problematic and was causing significant impairment in functioning.

At this time, his symptoms appear to be most consistent with schizoaffective disorder, depressive type.  He does not appear to meet full criteria for PTSD.  The reported depressive symptoms are part of the schizoaffective diagnoses and do not warrant a separate Axis I diagnosis.

There is no evidence to suggest that Veteran's schizoaffective disorder began while in the military.  Veteran never received any [mental hygiene] treatment while in the military.  Veteran reports that auditory hallucinations started around 1991 and he did not start [mental hygiene] treatment until 1992 when he was psychiatrically hospitaliz[ed] at [VA]. . . 7 years after his discharge from the military.  Furthermore, there is no evidence to suggest that schizoaffective disorder is [in] any way related to any period of the Veteran's active service.  Veteran never received any [mental hygiene] treatment while in the military and there is no record of significant behavioral problems while in the military which could be suggestive of a psychological disturbance.  Furthermore, it is not commonly recognized that psychological stressors actually cause schizoaffective disorder.  

Medical opinion:  Veteran's schizoaffective disorder less likely as not had it onset during any period of active service.  Veteran's schizoaffective disorder less likely as not is related to any period of the Veteran's active service, including verified stressor.

The Veteran's clinical records do not contain any opinion that objectively links his current diagnoses of schizoaffective disorder and major depressive disorder with psychotic features to his period of military service.  The Veteran also does not report or otherwise contend that the onset of his schizoaffective disorder and/or major depressive disorder or symptoms relating to schizoaffective disorder and/or major depressive disorder began during active duty, with continuity of related psychiatric symptomatology from that time to the present.  As his diagnosis and treatment for schizoaffective disorder and/or major depressive disorder is not indicated any earlier than 1991, which is approximately six years after his separation from military service, and as he does not allege treatment for psychiatric complaints relating to schizoaffective disorder and/or major depressive disorder throughout this period prior to 1991, the Board finds that this is evidence against a finding of continuity of symptomatology of schizoaffective disorder and/or major depressive disorder, which weighs heavily against finding that the schizoaffective disorder and/or major depressive disorder had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, to the extent that schizoaffective disorder and/or major depressive disorder with psychotic features constitutes a psychosis, there is no clinical evidence demonstrating onset of either diagnoses to a compensably disabling degree within the one-year presumptive period following the Veteran's discharge from active duty in August 1985.  See 38 C.F.R. § 3.307, 3.309.  The clinical evidence also indicates that the Veteran's schizoaffective disorder and/or major depressive disorder were not brought about by any precipitating stressor event in service as these psychiatric syndromes are not caused by psychological stressors.

Vocationally, the Veteran served as a petroleum transfer specialist in active duty, with a post-service career as a contract laborer.  There is no evidence demonstrating that he has had any formal training and accreditation in the field of psychiatric medicine.  Therefore, to the extent that he asserts that there is a link between his schizoaffective disorder and/or major depressive disorder and military service based on his own personal knowledge of psychiatry and his mental condition, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In view of the foregoing discussion, the aspect of the Veteran's claim seeking service connection for a chronic acquired psychiatric disorder other than PTSD must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of his VA compensation claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

With respect to that part of the Veteran's current claim that seeks VA compensation for PTSD, service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  During the course of this appeal, 38 C.F.R. § 3.304 was revised.  The changes, effective on July 13, 2010, are applicable to this claim.  The pertinent revisions 
liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

In this regard, the Veteran's service personnel records do not objectively demonstrate that he participated in actual armed combat during active duty.  The Veteran himself has also testified that he was not involved in combat during military service.  Exposure to combat in service is therefore not conceded.

As previously stated, the Veteran has presented a stressor account relating to his PTSD by history, in which he alleges that in 1983, while he was stationed in Fort Hood, Texas, he witnessed the accidental rupture of 500-gallon capacity collapsible fuel bladder, which blew him off his feet and sprayed fuel everywhere, causing some topical skin burns to some fellow servicemen working in the vicinity of the rupture.  The Veteran expressed fear at the time that his life would be endangered by the spilled fuel igniting, although in the end the damage was contained and no one was killed or injured by flames.  He also, as of late, presented a stressor account alleging that he was confined to a bunker in service and subjected to small arms fire constantly for a period of three days as punishment for missing troop formation.  

To the extent that the Veteran claims entitlement to VA compensation for PTSD for the period in which such an Axis I diagnosis is indicated during the pendency of the claim, per the United States Court of Appeals for Veterans Claims' holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that the clinical evidence - particularly the assessment of the July 2011 psychiatric examiner - indicates that the Veteran did not have a valid PTSD diagnosis at the present time nor at any time during the pendency of the claim.  The July 2011 VA examiner's clinical findings incorporate all of the Veteran's prior psychiatric history, and as this latest examination report casts doubt on the validity of any prior diagnosis of PTSD, the Board makes the factual determination that the Veteran did not have an actual and valid Axis I diagnosis of PTSD under DSM-IV at any time during the pendency of his claim.  As such, service connection for PTSD must be denied as the Veteran has not met this critical element of his claim.  Thusly, the question of whether or not the Veteran's alleged stressors that precipitated his PTSD had actually occurred is rendered moot.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the evidence is not approximately balanced with respect to the merits of the PTSD claim, that doctrine is not applicable in the present case.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, at 53-56 (1990).

(b.)  Factual background and analysis: Entitlement to service connection for a chronic bilateral knee disability and right hip disability.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of knee or hip pain in service will permit service connection for a chronic musculoskeletal disability of the knees or hip, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this case, the Veteran is not service-connected for any disabilities.)

Additionally, for veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).    

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

The Veteran's service treatment records for his period of active duty from contain no notation of treatment for complaints relating to his knees or hips during entrance and separation examination.  He was discharged from active duty in August 1985.  Post-service clinical records show treatment of orthopedic complaints of bilateral knee and hip pain beginning no earlier than in the 1990s.  In his hearing testimony presented in June 2009, and in various written statements in support of his claim, the Veteran has affirmed that he did not start experiencing symptoms of bilateral knee and right hip pain and limitation of use of these joints until the 1990s, well after his date of separation from service.  However, he asserts that his current bilateral knee and right hip disorder is related to an incident of service, in which he also reportedly sustained a back injury after being blown off the top of a truck when a collapsible fuel bladder that he was filling accidentally and forcefully ruptured, causing a non-flammable explosion.  His contention is that the back injury caused him to alter his bodily motions, which eventually led to the development of a chronic orthopedic disability affecting his knees and hip.  

The report of a July 2011 VA examination shows that the examining clinician had thoroughly reviewed the Veteran's extensive claims file and clinical history, examined the Veteran, and presented, in pertinent part, the following diagnostic opinion and commentary regarding his claims for VA compensation for bilateral knee and a right hip disability:

[The Veteran has a diagnosis of] [d]egenerative joint disease of the right hip.  Onset appears to be in the late 1990s well after his discharge from the military with progression of his arthritis since that time.  

In addition, there is no evidence in the service medical records of right hip pain at that time and therefore it is my opinion that his degenerative joint disease of the right hip is not related to his active military service.

Bilateral knee pain.  Onset. . . appears to be in the late 1990s well after [the Veteran's] military service.  My review of his service medical records does not indicate any problems with knee pain at that time and other records indicate onset of knee pain in the late 1990s.  [H]is onset of his knee pain was many years after his active military service.  Therefore, it is my opinion that there is no evidence that his bilateral knee arthralgias are. . .related to his active military service. . .   

The Board has considered the foregoing evidence.  Although the Veteran presents the assertion that his bilateral knee and right hip problems are secondary to back injury residuals that he alleges to have sustained in service, as he is not currently service-connected for a back disability his claim for VA compensation for a bilateral knee and right hip disability secondary to a back disability is without merit as this avenue of reasoning fails to establish a nexus with service.  Otherwise, the weight of the objective clinical evidence shows that the Veteran's bilateral knee and right hip disabilities are unrelated to his military service as the clinical evidence clearly demonstrates no onset of these conditions in service and no onset of a chronic arthritic disability affecting the right hip or either knee to a compensable degree within one year following separation from service in August 1985.  To the extent that the Veteran may assert a link between his personal account of having a history of bilateral knee and right hip pain since service, although he is competent to report his own self-perceived symptoms the Board finds that the Veteran's historical account in this regard is not credible for purposes of establishing a nexus between his bilateral knee and right hip symptoms and military service.  His account is contradicted by contemporaneous medical evidence showing no notation of such bilateral knee and right hip symptoms in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against establishing a link between the Veteran's current right hip and bilateral knee disabilities and his period of active duty; his claim for service connection for a chronic right knee and bilateral knee disability is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a chronic bilateral knee disability is denied.

Service connection for a chronic right hip disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


